Citation Nr: 1720995	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  08-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for erectile dysfunction (ED).

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a rating in excess of 10 percent for depressive disorder.

5.  Entitlement to a rating in excess of 20 percent for limitation of abduction of the right hip.

6.  Entitlement to a rating in excess of 10 percent for limitation of extension of the right hip.

7.  Entitlement to a compensable rating for limitation of flexion of the right hip.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who had active duty for training from August to December 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009 and February 2012 rating decisions by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012 and October 2014, the Board (by a Veterans Law Judge (VLJ) other than the undersigned) remanded these matters for additional development of the record and/or to ensure due process.  In July 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.

The issue of entitlement to a total rating based on individual unemployability (TDIU) was raised by the Board in January 2012 under Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded as part of the appeal.  The Board's October 2014 decision dismissed this matter.  In October 2015, the RO granted a TDIU rating, effective April 2015.  

The issues of service connection for a low back disability (on de novo review) and ED and seeking increased ratings for depressive disorder and a right knee disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On the record at the July 2015 hearing, prior to the promulgation of a decision in the matter, the appellant withdrew his appeal seeking an increased rating for his right hip disabilities; there is no question of fact or law in these matters remaining for the Board to consider.

2.  A final July 2005 rating decision denied service connection for a low back disability, essentially on the basis that such disability was not shown.

3.  Evidence received since the July 2005 rating decision tends to show that the Veteran has a low back disability that may have had its onset in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the claim seeking increased ratings for right hip disabilities; the Board has no further jurisdiction to consider appeals in the matters.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. §  20.204 (2016).

2.  New and material evidence has been received, and a claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


                   REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

During the July 2015 hearing before the undersigned, the Veteran expressed his intent to withdraw his appeal seeking increased ratings for right hip disabilities.  There is no allegation of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in these matters.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Inasmuch as this decision grants that part of the benefit sought, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.  

Factual Background, Legal Criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in an August 1969 report of medical history, he reported a history of back trouble.  It was noted in the physician's summary that the Veteran reported that he had occasional low back pain with heavy lifting.  In a December 1970 report of medical history, he denied back trouble.  The summary noted that the Veteran had worn a back support for three weeks.  The Veteran's spine was normal on the December 1970 service separation examination.

In a December 1975 report of medical history, the Veteran reported recurrent back pain.  

Private medical records show that in September 1997, the Veteran had problems with back pain that had been present on and off for ten years or so.  It was noted that the pain was associated with a fall and left leg fracture.  Lumbar spine X-rays had revealed mild osteoarthritic changes over the posterior facets, L4-5 and L5-S1.  In December 1997 the Veteran complained of low back pain.  In August 2000, he complained of mild mid-back pain on and off since high school.  The assessment was thoracic pain.

On June 1998 VA spine examination, the Veteran stated that a few years earlier, he began to develop left-sided low back pain that was intermittent and mild in nature.  There was no history of injury.  The diagnoses were lumbosacral strain and questionable congenital defect of L5 and very minimal spur formation, L3 and L4.  The examiner opined that it was as likely as not that the Veteran's back condition resulted from the left distal fibular fracture.  

On August 2003 VA spine examination, the Veteran stated he had had back pain on and off for 20 years, and that it gradually got worse.  The diagnosis was symptomatic spondylolisthesis of the lumbar spine, L5-S1 and some minimal degenerative changes at the higher levels.  The examiner stated this was a long-standing developmental anomaly and the Veteran had probably had it all his life.  He did not think there was any connection between the Veteran's back symptoms and an injury.  He said the back symptoms were a congenital (pars interarticular) defect which becomes symptomatic in most people by middle age.  The examiner also noted that he reviewed X-rays of the Veteran's lumbar spine and found he had an anterior osteophyte at the L2, L3 and L4 levels.  Disc spaces were not narrowed.  X-rays of the lumbosacral spine at a VA facility in August 2003 were interpreted as showing spondylosis of L5-S1, but otherwise no disc abnormality and no fracture.

A July 1998 rating decision denied service connection for lumbosacral strain on the basis that a relationship between the Veteran's lumbosacral strain and the fracture of the left distal fibula was not shown.  Service connection for lumbosacral strain was again denied by rating decisions in September 2002 and August 2003.  A July 2005 rating decision denied service connection for a fractured back finding that there was no evidence of a spinal fracture.  It was also noted that the Veteran's condition was developmental.  He was notified of this decision and did not appeal it.

In January 2009, J.M. Dauphin, M.D. stated that the Veteran had a low back condition that was associated with a fracture even though there was no mention made in his recent medical records.  He noted that it occurred at the time of the accident in 1975 and that he landed on his back.  He said that recent X-rays showed degenerative disc disease and possibly an old lumbar fracture.  It was his opinion that the Veteran's low back pain most likely was connected to the accident in 1975 when the Veteran sustained a left fibula injury.  Dr. Dauphin stated that the opinion was based on an examination and review of records he was provided.  

When there is a final rating decision denial of a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim to reopen the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for a low back disability was most recently denied by a July 2005 rating decision on the basis that a fracture of the back was not shown, and that the Veteran had a developmental abnormality of the spine.  He was notified of the rating decision, did not appeal it; therefore, it became final.  38 U.S.C.A. § 7105.

Accordingly, for evidence received since the last prior final rating decision to be new and material (relate to the unestablished fact necessary to substantiate the claim), warranting reopening of the claim, it would have to tend to show that the Veteran's low back disability is either directly related to his service, or that it was caused or aggravated by a service-connected disability.  

The evidence of record at the time of the July 2005 rating decision included STRs, private medical records, VA outpatient treatment records and the reports of VA examinations which did not show that a low back disability was manifested in service or was secondary to the Veteran's service-connected left fibula fracture. 

The evidence received since the July 2005 rating decision includes a statement from Dr. Dauphin, VA outpatient treatment records, and the Veteran's hearing testimony.  As is noted above, Dr. Dauphin stated that the Veteran's low back disability was incurred when he injured his left fibula.  This evidence directly addresses unestablished facts necessary to substantiate the claim of service connection for a low back disability and (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade) raises a reasonable possibility of substantiating the claim.  Accordingly, the additional evidence is new and material, and the claim of service connection for a low back disability must be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal seeking increased ratings for right hip disabilities is dismissed.

The appeal to reopen a claim of service connection for a low back disability is granted.


REMAND

The Board finds that further development of medical evidence is necessary for de novo consideration of the reopened claim of service connection for a low back disability.  Dr. Dauphin opined that the Veteran's low back disorder was incurred when he sustained a left fibula injury.  At the hearing before the undersigned, it was also argued on behalf of the Veteran all of his service-connected disabilities should be considered with respect to the secondary service connection theory of entitlement . 

Regarding the claim of service connection for ED, on March 2009 VA genitourinary examination, the examiner opined that it was less likely as not that such disability was due to depression.  He expressed that the more likely causes were the Veteran's obesity and hypogonadism.  The opinion did not address whether the Veteran's ED was aggravated by a service-connected disability and, therefore, is inadequate for rating purposes.

Regarding the matter of the rating for depressive disorder, the Veteran has submitted a July 2015 report from J. Atkinson, Jr., a private psychologist, stating that his depression results in reduced reliability and productivity.  On August 2015 VA psychiatric examination, the examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency.  VA outpatient treatment records show that in March 2016, the Veteran stated that he was just existing, and was on a downward health spiral. In October 2016, it was noted that his mood was not as good as he was not taking Lexapro.  Such findings suggest that the Veteran's psychiatric disability has increased in severity.  

Following the July 2015 hearing, the Veteran was afforded examinations to assess the severity of his right knee and psychiatric disabilities in July and August 2015, respectively.  VA outpatient treatment records and a report of an examination by a private psychologist in July 2015 have also been added to the record.  The RO has not considered this evidence.  See 38 C.F.R. § 19.31.  There is indication that the Veteran has waived AOJ initial consideration of the evidence (that he has not submitted).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedist to ascertain the likely etiology of his current low back disability. The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should identify by diagnosis all low back disability entities found, and regarding each provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or higher probability) that the diagnosed disability is related directly to the Veteran's service (was incurred therein) or was caused or aggravated (the opinion must address aggravation) by his service connected left fibula fracture or bilateral hip or bilateral knee disabilities?  The rationale for the opinion must acknowledge that in December 1970 the Veteran reported that he worn a back support for three weeks, and that in December 1975, he said he had back trouble.  

The examiner must include rationale with all opinions, citing to supporting factual data.

2.  The AOJ should arrange for a VA genitourinary examination to ascertain the likely etiology of the Veteran's ED.  Based on review of the record and examination and interview of the Veteran the examiner, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's ED is related to service or was caused or aggravated (the opinion must address aggravation) by his service-connected depression or any medication he takes for a service-connected disability.  

The examiner must include rationale with all opinions, citing to supporting factual data.

3.  The AOJ should associate with the record updated records of the Veteran's VA treatment for a psychiatric disability and then arrange for a VA psychiatric examination of the Veteran to assess the severity of his depressive disorder.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should describe all findings in detail, noting the presence or absence (and severity and frequency) of all symptoms listed in the criteria for ratings above 10 percent in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (and any other symptoms found, but not listed in the General Rating Formula).  The examiner should elicit from the Veteran a description of the impact manifestations of his service connected psychiatric disability have on his occupational and daily activity/social functioning; opine whether his reports are consistent with the findings on examination (and shown by the record; and if not, comment on the nature and extent of occupational an social impairment that with be expected given the symptoms found.. 

The examiner should include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate SSOC (that considers all evidence added to the record since the February 2013 SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


